Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Sexton on August 5, 2022.
The application has been amended as follows: 
Claim 20 line 1: “The switch according to Claim 4” has been changed to --The switch according to Claim 1--.

Response to Arguments
In response to the arguments filed 8/3/2022:  The claim interpretations, 35 U.S.C. 112(b) rejections, 35 U.S.C. 102 rejections, and 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1, 5-10, 13, 14, 16-18, and 20 are allowed.






Allowable Subject Matter
Claims 1, 5-10, 13, 14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10:
	U.S. Publication No. 20180205703 to Grau disclose a switch (system 100), comprising:
A register (context-based vehicle bus filtering rules 84/106) indicating a vehicle state among a plurality of vehicle states.  Context-based vehicle bus filtering rules 84 comprises filtering rules as shown in Table 1 that indicate various vehicle states of parked, stopped, and moving.  
A memory (software, firmware, or hardware; Section 0008) storing program instructions.  
At least one processor (control function processing unit 102) in circuit communication with the memory, the at least one processor configured to execute the program instructions to (software, firmware, or hardware store instructions that are to be executed by control function processing unit 102 to perform system 100 functions):
Hold control entries (entries of Table 1), at least one of which includes match conditions of the vehicle state (parked, stopped, or moving) and actions (block, allow, or log) specifying a destination (whether the message will be processed or not processed by the ECU).  These three vehicle bus filtering actions are block, allow, or log.  If the action is block, the message will not be processed by the ECU.  If the action is allow or log, the message will be processed by the ECU.
Receive a packet (message).  A message with a message ID is received.  
Select a control entry that matches the vehicle state indicated on the register.  The vehicle bus firewall in these embodiments has three vehicle bus filtering actions.  The vehicle bus firewall will determine which one of these actions to perform based on Table 1 of context-based vehicle bus filtering rules 84/106.  Upon receiving a message, the vehicle bus firewall will perform actions on a message based on the state of the vehicle state and the message ID.  If the filtering rule action is block, the vehicle bus firewall will require the message to not be processed by the ECU and a “message blocked” event will be logged.  If the filtering rule action is allow, the vehicle bus firewall will require the message to be processed by the ECU and no event will be logged.  If the filtering rule action is log, the vehicle bus firewall will require the message to be processed by the ECU and a “message logged” event will be logged.
Output the packet to the destination (output the packet to the ECU or not output the packet to the ECU) specified in the control entry.  For example: if the received message has a message ID of 1 and the vehicle state is parked, the message is allowed and output to the ECU for processing; if the received message has a message ID of 1 and the vehicle state is moving, the message is logged and output to the ECU for processing; and if the received message has a message ID of 2 and the vehicle state is moving, the message is block and the message is not output to the ECU for processing.  Refer to Sections 0037-0062.
…
	Grau does not disclose wherein at least one of the vehicle states indicates a shift position…
U.S. Publication No. 20160231977 to Yamada et al disclose in Section 0031 wherein a vehicle state includes a shift position.  
However, none of the prior art disclose the limitations “… and the control entries comprise a first control entry, wherein the first control entry is associated with a reception of the packet from a front camera, and wherein a value of the register indicates that the shift position corresponds to an advance mode of a vehicle.”, and can be logically combined with Grau and Yamada et al.




Independent claim 8:
U.S. Publication No. 20180205703 to Grau discloses in Figures 1-19 a control apparatus (system 100), comprising:
A register (context-based vehicle bus filtering rules 84/106) indicating a vehicle state among a plurality of vehicle states.  Context-based vehicle bus filtering rules 84 comprises filtering rules as shown in Table 1 that indicate various vehicle states of parked, stopped, and moving.  
At least one processor (control function processing unit 102).
A memory (software, firmware, or hardware) in circuit communication with the processor.
Wherein the processor is configured to execute program instructions stored in the memory to implement (software, firmware, or hardware store instructions that are to be executed by control function processing unit 102 to perform system 100 functions):
A switch control part (control function processing unit 102), implemented by the processor, configured to set a first control entry (vehicle state: parked, stopped, and moving) of a switch (system 100), wherein the first control entry is … for a value of a register (context-based vehicle bus filtering rules 84/106 indicate various vehicle states of parked, stopped, and moving) held by the switch, and a second control entry (action: allow, log, and block) which causes the switch to execute a predetermined process using the value of the register as a match condition.
Wherein the switch is configured to:
Hold control entries (entries of Table 1), at least one of which includes match conditions of the vehicle state (parked, stopped, or moving) and actions (block, allow, or log) specifying a destination (whether the message will be processed or not processed by the ECU), wherein the control entries comprise the first control entry and the second control entry.  Context-based vehicle bus filtering rules 84 comprises filtering rules as shown in Table 1 that indicate various vehicle states of parked, stopped, and moving.  These three vehicle bus filtering actions are block, allow, or log.  If the action is block, the message will not be processed by the ECU.  If the action is allow or log, the message will be processed by the ECU.
Receive a packet (message).  A message with a message ID is received.  
Select a control entry that matches the vehicle state indicated on the register.  The vehicle bus firewall in these embodiments has three vehicle bus filtering actions.  The vehicle bus firewall will determine which one of these actions to perform based on Table 1 of context-based vehicle bus filtering rules 84/106.  Upon receiving a message, the vehicle bus firewall will perform actions on a message based on the state of the vehicle state and the message ID.  If the filtering rule action is block, the vehicle bus firewall will require the message to not be processed by the ECU and a “message blocked” event will be logged.  If the filtering rule action is allow, the vehicle bus firewall will require the message to be processed by the ECU and no event will be logged.  If the filtering rule action is log, the vehicle bus firewall will require the message to be processed by the ECU and a “message logged” event will be logged.
Output the packet to the destination (output the packet to the ECU or not output the packet to the ECU) specified in the control entry.  For example: if the received message has a message ID of 1 and the vehicle state is parked, the message is allowed and output to the ECU for processing; if the received message has a message ID of 1 and the vehicle state is moving, the message is logged and output to the ECU for processing; and if the received message has a message ID of 2 and the vehicle state is moving, the message is block and the message is not output to the ECU for processing.  Refer to Sections 0037-0062.
…
Grau does not disclose … a switch control part, implemented by the processor, configured to set a first control entry of a switch, wherein the first control entry is for setting change instructions for a value of a register held by the switch, and a second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition.
	U.S. Publication No. 20150016279 to Zhang et al disclose in Figures 1-22 a switch control part (processing unit 2210 of MFE 300) that sets a first control entry (for example: reg1=2) for setting change instructions for a value on a register, and a second control entry (for example: reg2=1, rs) which causes the switch to execute a predetermined process using the value on the register as a match condition (for example: reg1=1). MFE 300 includes a forwarding table 340 that contains a plurality of flow entries.  A network controller generates flow entries, and sends the flow entries to MFE 300, wherein MFE 300 stores the received flow entries in forwarding tale 340.  Each flow entry is made up of a flow expression and corresponding action.  A flow expression contains a set of match conditions, which filter packets based on packet headers/metadata. When a packet meets the match conditions for a particular flow entry, MFE 300 applies the set of actions specified by the flow entry. For example Figure 8: first flow entry includes a match condition of reg1=1 (claimed “match condition”) and sMAC=A (claimed “match condition”).  If matched, this flow entry specifies for MFE 300 to perform the corresponding action of (reg1=2, reg2=1, rs): modify the register 1 value (claimed “the first control entry is for setting change instructions for a value of a register held by the switch”), load a value into register 2 (claimed “second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition”), and resubmit the packet for further processing (claimed “second control entry which causes the switch to execute a predetermined process using the value of the register as a match condition”).  So, according to the action corresponding to the match condition, MFE 300 modifies the value of the register.  
Grau also does not disclose wherein at least one of the vehicle states indicates a shift position…
U.S. Publication No. 20160231977 to Yamada et al disclose in Section 0031 wherein a vehicle state includes a shift position.  
However, none of the prior art disclose the limitations “… and the control entries comprise a first control entry, wherein the first control entry is associated with a reception of the packet from a front camera, and wherein a value of the register indicates that the shift position corresponds to an advance mode of a vehicle.”, and can be logically combined with Grau, Zhang et al, and Yamada et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120020361 to Ueno disclose in Figures 1-14 wherein a controller has an entry control block and a flow table setting block; an entry control block forecasts a load when packets matching the target entry are forwarded to the controller, using a table with a matching condition and corresponding action.  Refer to Sections 0037-0103. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 5, 2022